Citation Nr: 1624383	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  13-04 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial disability rating of greater than 10 percent for a left knee disability.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to January 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

A hearing was held before a Decision Review Officer (DRO) in October 2013 and before the Board in April 2016.  Transcripts of the hearings are of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service connection for a left knee disorder was established in a May 2012 rating decision and a 10 percent disability rating effective October 14, 2011 was assigned.  The 10 percent disability rating was continued in the August 2012 rating decision.  The Veteran contends he is entitled to a disability rating in excess of the 10 percent assigned.  

VA examinations were performed in February 2012 and in January 2014.  However, at the April 2016 hearing, the Veteran testified that his knee has worsened since that time.  In particular, the Veteran described increased difficulty going up and down stairs, with going up being the most difficult.  Further, he indicated he sometimes drags his leg a little bit, particularly if the ground is not even.  The Veteran testified if he bends down to pick something up, he needs help getting back up.  He is able to walk about a quarter of a mile and then his knee hurts too much to continue.  Specifically, the Veteran testified since his last examination he believes he has an increase in pain in the left knee, particularly with stairs as well as increased functional loss and ability to use the knee.
In light of the Veteran's testimony regarding an increase in pain as well as functional loss of the left knee, the Board finds a more updated examination is necessary in order to determine the present functioning of the Veteran's left knee and to adjudicate this claim for an increased rating.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records and private records pertaining to the Veteran's left knee and associate the records with the claims file.  Any negative reply should be properly included in the claims file.

2.  Following the completion of the above, make arrangements for the Veteran to be afforded an examination to determine the severity of his left knee disability.  The claims file must be provided to the examiner for review.  The report of examination should include a detailed account of all the objective findings and observations relating to the Veteran's left knee disability.

The examiner should identify the ranges of left knee flexion and extension shall be reported in degrees. The examiner shall also specify whether and to what extent there is any additional loss of knee flexion and/or extension (stated in degrees) due to any weakened movement, excess fatigability, incoordination, flare ups, and/or pain.  In this regard, some speculation/conjecture on the examiner's part may be necessary.

The examiner shall also report whether there is subluxation or instability of the left knee, and if present, provide an opinion as to its severity (i.e. slight, moderate, or severe).

The examiner must provide a comprehensive report including complete explanation for all opinions and conclusions reached, taking into account, and citing where appropriate, the evidence in the record, including the Veteran's reports of his history, his current symptomatology, and all associated functional and occupational limitations found.

3.  Thereafter, the AOJ should re-adjudicate the claim.  If the benefit sought on appeal is not granted, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  The claims file should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

